436 F.2d 1079
UNITED STATES of Americav.Clarence HOLIDAY, Appellant in Nos. 18709, 18711, William Holiday, Frank Simmons, Paul Simmons.Appeal of William HOLIDAY, in Nos. 18710, 18712.
Nos. 18709-18712.
United States Court of Appeals, Third Circuit.
Submitted on Briefs January 4, 1971.
Decided January 15, 1971.

Clarence Holiday and William Holiday, pro se.
W. Hunt Dumont, Asst. U. S. Atty., Newark, N. J., for appellee.
Before GANEY and ADAMS, Circuit Judges, and WEIS, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from the denial by Judge Augelli of the District Court of New Jersey of applications made by appellants Clarence and William Holiday to file petitions of habeas corpus in forma pauperis pursuant to 28 U.S.C.A. § 1915.


2
The record indicates that the applications were denied because it appeared that both defendants had access to sufficient funds to retain attorneys, although at the time of their applications they had not done so, and that in the judgment of the District Court, the Holidays were not qualified for the privilege of proceeding in forma pauperis.


3
It is clear that the granting of applications to proceed in forma pauperis is committed to the sound discretion of the district courts; e. g., Hartman v. United States, 310 F.2d 447 (6th Cir. 1962); Noll v. United States, 83 F.Supp. 887 (W.D.Pa.1949); cf. Jefferson v. United States, 277 F.2d 723 (9th Cir. 1960), cert. denied 364 U.S. 896, 81 S. Ct. 227, 5 L.Ed.2d 190 (1960). We have reviewed the record and find that the District Court acted reasonably and within the proper latitude of its discretion.


4
In addition we have considered the allegations raised in the habeas corpus petitions and find them to be without merit.


5
Accordingly, the order of the District Court denying Clarence and William Holiday's applications will be affirmed.